Name: Commission Regulation (EEC) No 2479/88 of 5 August 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/24 Official Journal of the European Communities 6 . 8 . 88 COMMISSION REGULATION (EEC) No 2479/88 of 5 August 1988 , amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 797/88 ( ®), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 15 August 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 2280/88 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 August 1988 . For the Commission Frans ANDRIESSEN Vice-President / (') OJ No L 148 , 28 . 6 . 1968, p. 24. 0 OJ No L 198, 26. 7. 1988, p. 24. (3) OJ No L 168, 27. 6 . 1987, p. 22. (4) OJ No L 200, 26; 7 . 1988 , p. 18 . O OJ No L 261 , 26. 9 . 1978, p. 5. (*) OJ No L 81 , 26. 3 . 1988 , p. 43. 6. 8 . 88 Official Journal of the European Communities No L 213/25 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AO, CR, CO Germany AU, AR Spain AU, AR, AO France AU, AR, AO Ireland CU, CR, CO Italy AR, AO Luxembourg AR, AO, CO Netherlands AR Great Britain  Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AU2 296,622 237,298 222,467 AU3 292,548 234,038 219,411 AR2 286,306 229,045 214,730 AR3 282,204 225,763 211,653 A02 276,530 221,224 207,398 A03 272,328 217,862 204,246 CU2 304,775 243,820 228,581 CU3 300,588 240,470 225,441 CU4 292,215 233,772 219,161 CR3 294,981 235,985 221,236 CR4 286,406 229,125 214,805 C03 269,689 215,751 202,267 (') Conversion coefficient 0,80. (2) Conversion coefficient 0,75.